Covenant, viz., the plaintiff freighted his vessel to the defendant, and by a charter party indented, he covenanted with the defendant and A. that his vessel would sail with the first fair wind for Cadiz. And the defendant and A. jointly and severally covenanted with the plaintiff that if the vessel should go the intended voyage, and return to the Downs, he should have from them so much for the freight; but in case she went to Amsterdam, they would pay him so much more. He alleges *that the vessel went to Cadiz and returned to the Downs, and the defendant did not pay the sum agreed upon for freight, primage, etc.
The defendant pleaded a special plea, and traversed absque hoc that the vessel sailed with the first wind; and the plaintiff demurred, and the defendant joined.
It is not a good traverse. For the substance of the covenant is, that the vessel shall go, and not that she shall sail with the first wind; which may vary and change every hour, and this construction is supported by the covenant, which is to give him so much for the freight, that is to say, for the voyage, and not to sail with the first wind. Ughtree's case, 7 Rep.; 3 H., 3, 33; 48 E., 3, 34. A man covenanted to go to the war, with another, and the other covenanted to give him so much therefor. Covenant lies, and the man may have his action, whether he goes to the war or not, at his election.
And per Curiam, the first point was held bad, but
JONES, J., said that if the defendant had covenanted that if the plaintiff would go to Cadiz with the first fair wind, he would pay, etc., there the plaintiff ought to aver that he went with the first wind.